DETAILED ACTION
Status of Claims
Claims 1, 4, 6-7, 10, 13, and 15-16 are currently amended.
Claims 21-26 are newly added.
Claims 1-26 are currently pending.
Claims 19-20 have been withdrawn.
Claims 1-18 and 21-26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 01/10/2022, with respect to the rejection(s) of claim(s) 6 and 15 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of amendments/newly added claims, new 35 USC 112 rejections have been made. See rejection below for more details.

35 USC 101
Applicant's arguments filed 01/10/2022 with respect to the 35 USC 101 rejection of claims 1-2, 4, 8-11, 13, and 17-18 have been fully considered but they are not persuasive. See Rejection below for more detail. Examiner notes that Claims 3, 5-7, 12, 14-15 recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims.

35 USC 103
Applicant's arguments filed 01/10/2022 with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. Examiner finds that the previous prior art discloses the newly amended/added limitations. See rejection below for more detail.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites the limitation "the received first image".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 13, Claim 13 recites the limitation "the color palette".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the color palette is referring to the multiple color palette disclosed in claim 13 or one of the plurality of color palettes disclosed in claim 10. For purposes of furthering prosecution, Examiner is interpreting it to be “the multiple color palette”.

Regarding Claim 13, Claim 13 recites the limitation "the received first image".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 21, claim 21 recites “selecting a subset of the second set of color values for inclusion in the generated color palette.” This limitation is vague and indefinite. Claim 1 recites “generating, at the color palette guided shopping platform, via the color palette generator, a color palette comprising a second set of color values.” It is unclear how the color palette can be comprised of the second set of color values and the subset. It is also unclear how there would be a subset of the second set of color values, when the color palette is generated based on a second set of color values. It appears as if the second set of color values should be determined or received or generated, prior to generating the color palette in order for a subset of the second set of colors to make sense. For at least these reasons, this limitation is vague and indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 8-11, 13, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative claim 1 recites the abstract idea of:
providing a first set of color values, 
transmitting the first set of color values, 
inputting color input values form the first set of color values,
generating a color palette comprising a second set of color values, 
providing a product database, 
searching the product database, and 
transmitting the product search results. 
These limitations, as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. But for the first computing device, color palette generator, database, and color palette guided shopping platform language, the claim encompasses a user simply comparing colors/color palettes and looking up products that correspond to those colors in his/her mind or with pen/paper. The mere nominal recitation of a first computing device, color palette generator, database, and platform does not take the claim limitations out of the mental processes grouping. Thus, the claim recites a mental process which is an abstract idea.
The judicial exception is not integrated into a practical application. The claim recites the additional elements of a first computing device for providing and transmitting, a color palette generator configured to generate color palettes, a color palette guided shopping platform for generating, transmitting, and transmitting, and a database that is capable of being searched/provided. These steps are recited at a high level of generality (i.e., as general means of receiving and transmitting color data and comparing colors to product database color values in order to transmit search results), and amounts to mere data gathering/automates the searching step, which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B and does not provide an inventive concept. As noted above, the additional elements recite din independent claim 1 are recited and described in a merely generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. The background does not provide any indication that the first computing device, platform, or database are anything other than generic, off-the-shelf computer components. There are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For these reasons, there is no inventive concept. The claim is not patent eligible.
The analysis above applies to all statutory categories of invention.  Although literally invoking a system, independent claim 10 remains only broadly and generally defined, with the claimed functionality paralleling that of method claim 1. As such, claim 10 is rejected for at least similar rationale as discussed above. 
Dependent claims 2, 4, 8-9, 11, 13, 17-18, and 21-26 do not add “significantly more” to the abstract idea. For example, claims 2, 8-9, 11, 17-18, and 21-26 merely recite more complexities descriptive of the abstract idea in further definition of what is provided and transmitted and what the color values might be. Such complexities do not provide additional elements supplemental those recited in claim 1 in addition to the abstract ideas themselves.  Additionally, claims 4 and 13 further defines how information may be presented, but the additional elements are recited in a merely generic manner and operate using well-understood, routine, and conventional functions. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoguet (US 2015/0039994) in view of Chaturvedi (US 10,572,988).
Regarding Claim 1, Hoguet discloses A method for color palette guided shopping, the method comprising (Hoguet: see at least paragraph [0003]):
providing, to a first computing device, a first set of color values; (Hoguet: see at least paragraph [0003] disclosing receiving input that comprises a collection of colors, Fig. 1, [0024], [0032])
transmitting, by the first computing device and to a color palette guided shopping platform, the first set of color values; (Hoguet: see at least paragraph [0004], Fig. 1, [0024])
providing a color palette generator configured to generate color palettes based on any number of color input values (Hoguet: see at least Fig. 1 disclosing design system for generating candidate color pallets including a palette suggestion engine that provides color palettes based on provided image attributes, paragraph [0027], [0033], [0043], [0044], [0073]);
inputting into the color palette generator color input values form the first set of color values (Hoguet: see at least Fig. 1 disclosing design system for generating candidate color pallets including a palette suggestion engine that provides color palettes based on provided image attributes, paragraph [0027], [0033], [0043], [0044], [0073]);
generating, at the color palette guided shopping platform, via the color palette generator, a color palette comprising a second set of color values based on the first set of color values, the second set of color values including the first set of color values; (See at least paragraph [0003] disclosing determining one or more candidate color palettes based on the first set of color values, [0004], Fig. 1, [0027], [0034], [0137] disclosing generating candidate palettes)
transmitting, from the color palette guided shopping platform and to the first computing device, the product search results, wherein the product search results include a plurality of product images. (Hoguet: see at least paragraph [0019], [0020] disclosing product search results based on color palette, [0030], Fig. 4 & 6 disclosing product search results with rug images)
displaying, via a user interface of the computing device, the plurality of product images (Hoguet: see at least Fig. 4 & 6 disclosing webpage display of product search results with rug images
While Hoguet discloses searching and comparing/matching colors in products to second set of color values (Hoguet: paragraph [0029], [0038] , [0097], [0099], [0100], [0114], , Hoguet does not expressly provide for providing a product database to the color palette guided shopping platform, the product database including a plurality of products and product images and respective third sets of color values associated with each product; searching the product database, by the color palette guided shopping platform, for product images that are associated with a respective third set of color values that correspond to the second set of color values, yielding product search results. 
However, Chaturvedi discloses providing a product database to the color palette guided shopping platform, the product database including a plurality of products and respective third sets of color values associated with each product; searching the product database, by the color palette guided shopping platform, for products that are associated with a respective third set of color values that correspond to the second set of color values, yielding product search results (See at least col. 10, lns 34-42 disclosing product database for determining products satisfying select colors from palette of colors, col. 11, lns 5-22, col. 12, lns 6-30 & lns 49-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hoguet with the product database, as taught by Chaturvedi, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including easier searching of a particular product electronic catalogs (e.g., product database) for procurement of items that color correctly matches a physical environment in actual application. See Chaturvedi: col. 1, lns 5-25.

Regarding Claim 2, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 1. Additionally, Hoguet discloses wherein the providing a first set of color values comprises: selecting, at the first computing device, a first image; and determining the first set of color values from the first image (Hoguet: see at least paragraph [0004] disclosing providing uploaded image, [0024], Fig. 5).

Regarding Claim 3, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 2. Additionally, Hoguet discloses wherein the determining the first set of color values from the first image comprises: determining a number of groupings of pixels of the first image; and for each of the number of groupings of pixels, determining an average or median value of all of the pixels of the grouping to produce a representative color for the grouping of pixels (See at least paragraph [0026], [0039], [0040], [0044], [0047]-[0052], [0056] disclosing averaging of pixel values).

Regarding Claim 4, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 1. Additionally, Hoguet discloses further comprising: presenting a multiple color palette via  graphical user interface on the first computing device wherein the multiple color palette is derived from colors of the first received first image (See at least Fig. 1, Fig. 2, Fig. 5, Fig. 6, paragraph [0003] disclosing receiving input that comprises a collection of colors and multiple color palettes, [0024], [0032]).

Regarding Claim 5, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 1. Additionally, Chaturvedi discloses wherein the generating a second set of color values based on the first set of color values comprises: training a neural network to produce a trained neural network; transmitting the first set of color values to the trained neural network; and receiving, from the trained neural network, the second set of color values (Chaturvedi: see at least col. 2, lines 45-50, col. 3 lns 60-67, col. 5, lns 5-30, col. 10, lns 43-55, col. 17, lns 50-67).

Regarding Claim 6, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 5. Additionally, Chaturvedi discloses wherein training the neural network to produce the trained neural network comprises: providing a reference database to the neural network, the reference database including reference color palettes; providing the reference database along with the synthetic user input to an unsupervised learning module; and training the unsupervised learning module on the reference database and the synthetic user input to produce a trained neural network (Chaturvedi: see at least col. 7, lns 43-67, col. 8, lns 1-20, col. 9, lns 9-30 & lns 60-67, col. 11, lns 1-5, col. 14, lns 20-40, col. 15, lns 7-65, col. 16, lns 5-25 & 50-67, col. 17,lns 10-35 & 50-67, col. 18, lns 1-5, col. 19 lns 30-53).

Regarding Claim 7, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 5. Additionally, Chaturvedi discloses wherein training the neural network to produce the trained neural network comprises: providing a second discriminator neural network, the second discriminator neural network configured to discriminate between generated color palettes and reference color palettes; and training the neural network in part by receiving feedback from the second discriminator neural network; determining by the second discriminator neural network a probability that a training input is associated with the reference color palettes (Chaturvedi: see at least col. 5, lns 5-30, col. 8, lns 60-67 & col. 9 lns 1-10 & 10-30, col. 14, lns 55-67, col. 15, lns 7-65, col. 16, lns 50-65, col. 17,lns 10-35 & 50-67, col. 18-lns 1-5, col. 19 lns 30-53).

Regarding Claim 8, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 1. Additionally, Hoguet and Chaturvedi disclose providing, to a first computing device, a first set of product criteria; and transmitting, by the first computing device and to a color palette guided shopping platform, the first set of product criteria, and wherein the searching the product database further includes searching the product database for products that are associated with the first set of product criteria (Hoguet: see at least paragraph [0004] disclosing receiving first query which includes selection of product category form list of product categories, [0021], [0031], [0038]; Chaturvedi: See at least col. 10, lns 34-42 disclosing product database for determining products satisfying select colors from palette of colors, col. 11, lns 5-22, col. 12, lns 6-30 & lns 49-65).

Regarding Claim 9, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 1. Additionally, Hoguet discloses wherein the second set of color values are color harmonious with the first set of color values (Hoguet: see at least paragraph [0033] disclosing harmonious color palettes constructed, [0040], [0073]).

Regarding Claim 21, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 1. Additionally, Chaturvedi discloses selecting a subset of the second set of color values for inclusion int eh generated color palette (Chaturvedi: see at least col 6, lns 37-52 disclosing selected colors of palette, col 10, lns 8-34 disclosing selecting first/second colors, col 14, lns 12-57, col 19, lns 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hoguet with the product database, as taught by Chaturvedi, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including easier searching of a particular product electronic catalogs (e.g., product database) for procurement of items that color correctly matches a physical environment in actual application. See Chaturvedi: col. 1, lns 5-25.

Regarding Claim 22, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 1. Additionally, Chaturvedi discloses wherein the generated color palette comprises of one or more colors, base don an input to the color palette generator form any of one or more color value inputs based on the first set of color values (Chaturvedi: see at least col 5, lns 3-30 & col 7-8, lns 59-67 & 1-50 disclosing color values, col 6, lns 37-52 disclosing image including multiple colors and selecting particular colors to generate color palette).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hoguet with the product database, as taught by Chaturvedi, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including easier searching of a particular product electronic catalogs (e.g., product database) for procurement of items that color correctly matches a physical environment in actual application. See Chaturvedi: col. 1, lns 5-25.


Regarding Claim 24, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 1. Additionally, Hoguet and Chaturvedi discloses wherein the color palette generator has been trained with one or more color styles to train the color palette generator to select the second set of generated color values to match the one or more color styles (Hoguet: see at least paragraph [0049], [0051]-[0062] disclosing color styles being used such as naturals, light, dark, saturation, etc.; Chaturvedi: see at least col. 5, lns 5-30, col. 8, lns 60-67 & col. 9 lns 1-10 & 10-30, col. 14, lns 55-67, col. 15, lns 7-65, col. 16, lns 50-65, col. 17,lns 10-35 & 50-67, col. 18-lns 1-5, col. 19 lns 30-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hoguet with the product database, as taught by Chaturvedi, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including easier searching of a particular product electronic catalogs (e.g., product database) for procurement of items that color correctly matches a physical environment in actual application. See Chaturvedi: col. 1, lns 5-25.

Regarding Claim 25, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 24. Additionally, Hoguet discloses wherein the one or more color styles comprise one or more of a warm style, cool style, neutral style, colorful style, light style, dark style or a combination hybrid style thereof. (Hoguet: see at least paragraph [0049], [0051]-[0062] disclosing color styles being used such as naturals, light, dark, saturation, etc.).

Regarding Claim 25, Hoguet and Chaturvedi teach or suggest all of the limitations of claim 24. Additionally, Hoguet discloses wherein the colorful style comprises a Saturation value (S) between a range of greater or equal to 0.4 < and less than or equal to 1, and Lightness value(L) between a range of greater or equal to 0.3 and less than or equal to 0.7; wherein the light style comprises an L value between a range of greater or equal to 0.55< and less than or equal to <0.95; and wherein the dark style comprises an L value between a range of greater or equal to 0.1 and less than or equal to 0.45. (Hoguet: see at least paragraph [0062] disclosing saturation value range, [0041] disclosing lightness values, [0075] disclosing lightness values tending towards light and dark between o and 1 with towards 1 being lighters and darker being towards zero).

Claims 10-18 and 23 recite similar limitations as claims 1-9 and 22 and are rejected under 35 USC 103 for substantially similar reasons as Claims 1-9 and 22 .


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“Apparel online shop reflecting customer perception” (Shamoi, P., Inoue, A., Kawanaka, H., Apparel online shop reflecting customer perception, 2016, 12thInternational Conference on Natural Computation, Fuzzy Systems and Knowledge Discovery, p. 1787-1792.) disclosing creating harmonious color palettes for various impressions such as elegant, romantic, formal, modest, positive, etc.




	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625